DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021 was filed after the mailing date of the Non-Final Office Action on October 25, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities: “A radio communication system comprising a first radio communicator, and a second radio communicator configured to prevent unauthorized access to the first radio communication apparatus, wherein” should be corrected as - - A radio communication communicator - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoichi (JP 2012-222761) as cited in IDS dated August 20, 2020 in view of Park et al. (hereinafter “Park”, US 2018/0249517).
Regarding claim 1, Ryoichi discloses a radio communication apparatus (i.e., a wireless communication device 10 as shown in Fig. 1) comprising:
a first radio communicator configured to function as a first access point for radio communication (i.e., a plurality of wireless communications units 11-1 through 11-n functions as an access point for wireless communication as described in paragraph 0010); 
a second radio communicator configured to function as a second access point for radio communication (i.e., a plurality of wireless communications units 11-1 through 11-n functions as an access point for wireless communication as described in paragraph 0010); and 

the second radio communicator is capable of transmitting the dummy information stored in the storage (i.e., fake communication information stored in storage unit 12 is transmitted by the fake access point as described in paragraphs 0012 and 0015-0017). 
Ryoichi, however, does not expressly disclose wherein the first radio communicator has a first security standard that has a higher security level than a second security standard of the second radio communicator.
In a similar endeavor, Park discloses a method and apparatus for managing wireless router and device connected thereto.  Park also discloses wherein the first radio communicator has a first security standard that has a higher security level than a second security standard of the second radio communicator (i.e., WPA2 used in is higher security level than WEP as described in paragraphs 0076 and as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to seamlessly provide services to the users. 

Regarding claim 2, Ryoichi, and Park disclose all limitations recited within claims as described above.  Ryoichi also discloses detector configured to detect a connection from an external terminal to the second radio communicator (i.e., a 

Regarding claim 3, Ryoichi, and Park disclose all limitations recited within claims as described above.  Ryoichi also discloses wherein upon acquiring the detection signal, the second radio communicator transmits the dummy information to the external terminal (i.e., when a non-genuine user attempts to intercept wireless communication between the terminal device 70 and the wireless communication device 50, fake communication information transmitted from the access AP1 is generated as described in paragraph 0042). 

Regarding claim 4, Ryoichi, and Park disclose all limitations recited within claims as described above.  Ryoichi also discloses wherein upon acquiring the detection signal, the first radio communicator signals restricts a connection to the first radio communicator from the external terminal connected to the second radio communicator (i.e., prohibiting he exchange of signals between the communicate unit 55 and the fake access point AP1 as described in paragraph 0028). 

Regarding claim 7, Ryoichi, and Park disclose all limitations recited within claims as described above.  Ryoichi also discloses wherein the radio communication 
Regarding claim 8, Ryoichi, and Park disclose all limitations recited within claims as described above.  Ryoichi also discloses wherein the second radio communicator has a plurality of Service Set IDentifiers (SSIDs) (i.e., ESSID as described in paragraph 0010).

Regarding claim 9, Ryoichi, and Park disclose all limitations recited within claims as described above.  Ryoichi also discloses wherein the second radio communicator repeatedly performs radio communication with another predetermined radio communication apparatus (i.e., the wireless communication units 11-2-11-n repeatedly transmit fake communication information with themselves as a transmission destination as described in paragraph 0015). 

Regarding claim 10, Ryoichi, and Park disclose all limitations recited within claims as described above.  Ryoichi also discloses a wireless LAN router comprising the radio communication apparatus according to claim 1 (i.e., communication unit 55 as shown in Fig. 3, and as described in paragraph 0028). 
Regarding claim 11, Ryoichi discloses all limitations recited within claims as described above.  Ryoichi also discloses an unauthorized access prevention method for 
detecting a connection from an external terminal to a second radio access point (i.e., a determination unit 3 determines a connection of the terminal device 40 to the wireless communication unit 11-n as described in paragraphs 0019-00220); and 
transmitting dummy information to the external terminal when the connection from the external terminal to the second radio access point is detected (i.e., when a non-genuine user attempts to intercept wireless communication between the terminal device 70 and the wireless communication device 50, fake communication information transmitted from the access AP1 is generated as described in paragraph 0042).
Ryoichi, however, does not expressly disclose a second radio access point that has a second security standard that has a lower security level than a first security standard of the first radio access point.
In a similar endeavor, Park discloses a method and apparatus for managing wireless router and device connected thereto.  Park also discloses a second radio access point that has a second security standard that has a lower security level than a first security standard of the first radio access point (i.e., WPA2 used in is higher security level than WEP as described in paragraphs 0076 and as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to seamlessly provide services to the users. 

Regarding claim 12, Ryoichi discloses radio communication system (i.e., a wireless communication device 10 as shown in Fig. 1) comprising a first radio communicator, and a second radio communicator configured to prevent unauthorized access to the first radio communicator (i.e., a plurality of wireless communications units 11-1 through 11-n functions as an access point for wireless communication as described in paragraph 0010), wherein 
each of the first and the second radio communicator has a function as an access point for radio communication (i.e., a plurality of wireless communications units 11-1 through 11-n functions as an access point for wireless communication as described in paragraph 0010), and 
the second radio communication apparatus is capable of transmitting dummy information (i.e., fake communication information stored in storage unit 12 is transmitted by the fake access point as described in paragraphs 0012 and 0015-0017). 
Ryoichi, however, does not expressly disclose the first radio communicator has a first security standard that has a higher security level than a second security standard of the second radio communicator.
In a similar endeavor, Park discloses a method and apparatus for managing wireless router and device connected thereto.  Park also discloses the first radio communicator has a first security standard that has a higher security level than a second security standard of the second radio communicator (i.e., WPA2 used in is higher security level than WEP as described in paragraphs 0076 and as shown in Fig. 3).

The motivation/suggestion for doing so would have been to seamlessly provide services to the users. 

Regarding claim 13, Ryoichi, and Park disclose all limitations recited within claims as described above.  Ryoichi also discloses radio communication system according to claim 12, further comprising a detection apparatus configured to detect a connection from an external terminal to the second radio communicator, wherein upon detecting the connection from the external terminal to the second radio communicator, the detection apparatus outputs a detection signal (i.e., when a non-genuine user attempts to intercept wireless communication between the terminal device 70 and the wireless communication device 50, fake communication information transmitted from the access AP1 is generated as described in paragraph 0042).

Claim 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoichi in view of Park, and further in view of Zhu (US 2018/0332471).
Regarding claim 5, Ryoichi, and Park disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Zhu discloses a wireless network connection method, wireless access point, server, and system.  Zhu also discloses wherein the detection 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify itself to the network to request for access. 

Regarding claim 6, Ryoichi, and Park disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Zhu discloses a wireless network connection method, wireless access point, server, and system.  Zhu also discloses wherein the detection signal includes the identification information of the external terminal connected to the second radio communication unit (i.e., sending a MAC address as shown in Fig. 2). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify itself to the network to request for access. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Wayne H Cai/Primary Examiner, Art Unit 2644